Citation Nr: 0807463	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated 20 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION


The veteran served on active duty in the United States Air 
Force from October 1965 to February 1969.

In an August 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
service connection was granted for diabetes mellitus, rated 
20 percent disabling; and erectile dysfunction, rated 
noncompensably (zero percent) disabling.  The RO in 
Providence, Rhode Island now has original jurisdiction over 
the veteran's claims.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
"Tiger Team" at the Cleveland RO and a July 2004 rating 
decision of the Providence RO which denied the veteran's 
claims for increased disability ratings for service-connected 
diabetes mellitus and erectile dysfunction.  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in November 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Providence RO in April 2006.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This case was remanded by the Board in July 2006 for 
additional evidentiary development.  This was accomplished, 
and in November 2007 the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the claims.  The veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's type II diabetes mellitus is manifested by use 
of insulin and diet restriction; regulation of activities is 
not shown.  

2.  The competent medical evidence of record indicates that 
the veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power without penile 
deformity.

3.  The evidence does not show that the veteran's service-
connected diabetes or erectile dysfunction are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected type II diabetes mellitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected diabetes mellitus, which is currently 
evaluated at 20 percent disabling; and for his service-
connected erectile dysfunction, which is currently evaluated 
at noncompensably disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2006.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain updated 
treatment records from the Providence VA Medical Center 
(VAMC) and private physician J.A.G. and to schedule the 
veteran for a VA physical examination to assess the current 
severity of his service-connected diabetes mellitus.  The AOJ 
was then to readjudicate the claims.  

Updated treatment records from the Providence VAMC were 
subsequently associated with the claims folder, and VA 
examinations were subsequently completed in September 2007 
and October 2007.  Finally, the AMC readjudicated the claims 
in the November 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the RO dated December 9, 2003, which informed 
him that "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
December 2003 letter, along with an additional letter from 
the RO dated June 23, 2004 and letters from the AMC [issued 
subsequent to the July 2006 remand] dated July 27, 2006 and 
August 28, 2007.  Specifically, the veteran was advised in 
the December 2003, June 2004, July 2006 and August 2007 
letters that VA is responsible for obtaining records from any 
Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  

The December 2003 VCAA letter more specifically indicated 
that records from the VA community-based outpatient clinic in 
Middletown had been requested on his behalf, and the July 
2006 letter indicated that outpatient records from the 
Providence VAMC had been associated with the claims folder.  
The December 2003, June 2004 and August 2007 letters further 
indicated that VA examinations were being scheduled as 
necessary to adjudicate his claims [such were accomplished in 
December 2003, July 2004, September 2007 and October 2007].  
With respect to private treatment records, all four letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The July 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  

The July 2006 VCAA letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
has not been previously been submitted, please let us know.  
If you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

The Board notes that the veteran, through his representative, 
has submitted correspondence which indicate his belief that 
VCAA must notify him of "the existence of negative evidence 
and how to counter this evidence."  See, e.g., the August 
2004 notice of disagreement.  However, the United States 
Court of Appeals for the Federal Circuit has specifically 
found that VCAA notice "may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim)."  See Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) at 1062.  
The Court has further stated since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . 
it would be senseless to construe that statute as imposing 
upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See also Locklear v. Nicholson, 20 Vet.App. 
410 at 415 (2006).  Therefore, the contentions that the 
veteran should be provided notification as to the adequacy of 
the evidence in his case is meritless.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decisions dated in March 2004 and July 2004.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the July 
2006 and August 2007 VCAA letters and his claims were 
readjudicated in the November 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a March 27, 2006 letter from the RO as well as 
the July 2006 and August 2007 VCAA letters, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the July 2006 and August 2007 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

The Board finds that the December 2003 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the December 2003 and June 2004 
letters invited evidence that would demonstrate limitations 
in the veteran's daily life and work, such as "a statement 
from your doctor, containing the physical and clinical 
findings, the results of laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also submit 
statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
your disability has become worse."  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  In his August 2004 notice 
of disagreement, the veteran's representative submitted 
argument that that specifically referred to the 40 percent 
criteria for his service-connected diabetes.  In addition, 
the veteran and his representative specifically went over the 
schedular criteria during his Travel Board hearing.  See the 
April 2006 hearing transcript, pages 2-10.  It is therefore 
clear that the veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

The Board further notes that, except for the contention that 
the veteran should be provided notice of the "existence of 
negative evidence and how to counter this evidence" which 
has been addressed above, the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  He was also afforded VA 
examinations in December 2003, July 2004, December 2006, 
September 2007 and October 2007.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the veteran testified before 
the undersigned at the Providence RO in April 2006.

Accordingly, the Board will proceed to a decision on he 
merits as to the two issues on appeal.  



1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  



Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

As is discussed elsewhere in this decision, service 
connection has been granted for erectile dysfunction, which 
issue will be addressed separately below.  Additionally, 
special monthly compensation for loss of use of creative 
organ has been granted.  See 38 U.S.C.A. § 1114(k) (West 
2002).  

Accordingly, the Board will initially review the evidence to 
determine whether any additional separate disability ratings 
may be assigned.  This requires analysis of the severity of 
any identified complications of diabetes in order to 
ascertain whether such complications are compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2007), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

With respect to diabetic retinopathy, though the veteran 
indicated during the April 2006 hearing that he has been 
diagnosed with such (see page 7), there were no pertinent 
findings as to diabetic retinopathy during the most recent 
October 2007 VA eye examination.  The September 2007 VA 
examiner made a notation of "diabetic retinopathy, 
defer[r]ed to scheduled eye examination."  However, this 
diagnosis was made without examining the veteran's eyes.  
Significantly, the October 2007 VA eye examiner, who 
conducted thorough testing of the veteran's visual acuity 
concluded that he "did not appreciate any diabetic 
retinopathy." 

The December 2006 VA examination report further notes: "With 
regard to retinopathy, I could not find any pertinent 
documentation in the C-file with regards to this, and was 
unable to view fundi adequately on exam."  He diagnosed the 
veteran with "retinopathy by history."  However, such does 
not indicate the presence of diabetic retinopathy at the time 
of the examination.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history].  In any event, the 
subsequent October 2007 VA eye examination is negative for a 
diagnosis of retinopathy.  

With respect to the veteran's medical history, December 2003 
and July 2004 VA examination reports indicate no evidence of 
visual symptoms associated with service-connected diabetes, 
and VA outpatient records dated in June 2003 and August 2003 
are negative for the presence of diabetic retinopathy.  
Indeed, there is no confirmed diagnosis of diabetic 
retinopathy of record.  

The Board can readily understand why the veteran may have 
thought that he had diabetic retinopathy, since such a 
diagnosis was suggested by two examiners.  As explained 
above, however, such suggested diagnosis was never confirmed.

Accordingly, based on the evidence above, the Board concludes 
that diabetic retinopathy does not exist.  

The veteran evidences hypertension.  However, there is no 
evidence that any hypertension is related to the service-
connected diabetes mellitus.  Indeed, the December 2006 VA 
examiner commented that the veteran's diagnosis of 
hypertension was "not related to his diabetes as it was 
diagnosed decades prior to his diabetes and he has no renal 
disease", and the September 2007 VA examiner agreed that 
there was no relationship between service-connected diabetes 
and hypertension.  There is no competent medical evidence to 
the contrary.  Accordingly, a separate evaluation for 
hypertension is not warranted.

Finally, recent private medical records indicate a diagnosis 
of diverticulitis.  However, the December 2006 examiner 
specifically noted such was "not related to his diabetes 
mellitus".  There is no evidence to the contrary.  

There appear to be no other complications of diabetes 
identified in the medical reports, and the veteran has 
pointed to none.  The December 2006 VA examiner specifically 
noted "there is no evidence of diabetes-related cardiac, 
vascular, nephrologic or neurologic complications.  No 
cerebral effects or amputations."  Additionally, the July 
2004 VA examiner found "no evidence of any end organ damage 
such as visual, cardiac, vascular, nephrologic or neurologic 
symptoms," and the December 2003 VA examiner stated that 
"other than [erectile dysfunction] there are no notable 
complications related to his diabetes."  

To the extent that the veteran himself contends that he has 
various conditions and that such conditions are related to 
the service-connected diabetes mellitus, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, separate disability ratings, other than that which 
has already been awarded for erectile dysfunction, may not be 
assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1).  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The December 2003, July 2004, December 2006 and September 
2007 VA examiners all noted the veteran's use of insulin to 
treat his service-connected diabetes.  Additionally, VA 
outpatient records show that the veteran has been placed on a 
restricted diet due to service-connected diabetes.  Thus, the 
first two of the three criteria for a 40 percent rating have 
been met.

With respect to restriction of activity, the September 2007 
VA examiner specifically indicated that the veteran had "no 
limitations/restrictions to his activities" as a result of 
his service-connected diabetes mellitus.  Additionally, the 
veteran specifically denied any restriction of activity 
during the December 2003, July 2004 and December 2006 VA 
examinations.  

There is no competent medical evidence to the contrary.  The 
veteran has testified that his medications for service-
connected diabetes have limited his body functions and caused 
him to be more tired.  See the April 2006 hearing transcript, 
page 12.  However, this does not amount to medically-
indicated restriction of activities.  
For his part, the veteran has identified no medical record 
which indicates that his activities are in any way restricted 
on physicians' orders due to the diabetes mellitus.  
Moreover, the veteran acknowledged during his personal 
hearing that a physician has never restricted his activities 
due to service-connected diabetes.  See the April 2006 
hearing transcript, page 12.

The competent medical records are thus absent for restriction 
of activity due to service-connected type II diabetes 
mellitus, and the criteria for a 40 percent disability rating 
are not met or approximated for that reason.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913. 

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in August 
2003.  In this case, therefore, the relevant time period is 
from August 2002 to the present.  At that time the disability 
rating for service-connected diabetes was 20 percent, and it 
remains at 20 percent.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for any period from August 2002 to the present.

In essence, the evidence of record, to include the four VA 
diabetes examination reports [in December 2003, July 2004, 
December 2006 and September 2007] as well as outpatient 
treatment reports, indicates that the veteran's service-
connected diabetes is manifested by use of insulin and diet 
restriction.  Throughout the period starting in August 2002, 
there were no clinical findings sufficient to justify the 
assignment of a higher or lower rating based on restriction 
of activity.  Accordingly, staged ratings are not appropriate

Extraschedular rating consideration

For the sake of brevity, the matter of entitlement to 
extraschedular ratings will be addressed below in regards to 
both increased rating issues on appeal.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.  

Relevant law and regulations

Disability ratings - in general

The law and regulations pertaining to disability ratings are 
detailed above and will not be repeated for the sake of 
brevity.

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.  

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007) [penis, 
deformity, with loss of erectile power].  
The Board has considered whether another rating code is 
"more appropriate."  
See Tedeschi, supra.  However, there is no diagnostic code 
which particularly deals with erectile dysfunction.  
Diagnostic Code 7522 is deemed by the Board to be the most 
appropriate primarily because it is the only diagnostic code 
which includes loss of erectile power among its criteria.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7522.

Specific schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2007).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2007).  He essentially contends 
that his erectile dysfunction and the resulting sexual 
difficulties warrant a compensable rating.

As was noted in the Introduction, the veteran is currently in 
receipt of special monthly compensation under 38 U.S.C. § 
1114(k) due to loss of use of a creative organ.

Schedular rating

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis with loss of erectile power must be 
demonstrated.  In the instant case, it is undisputed that the 
veteran has loss of erectile power.  The rating criteria, 
however, also require deformity of the penis to warrant a 
compensable evaluation.  The medical evidence in this case is 
negative for complaint, treatment, or findings of penile 
deformity.  The report of the December 2003 VA genitourinary 
examination was negative for any such deformity, and the 
veteran does not contend otherwise.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment). 
See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Given that the 
veteran's erectile dysfunction has not (and could not 
possibly have) interfered with his employment, a compensable 
evaluation is not warranted under the schedular criteria.  
Accordingly, the criteria for a compensable evaluation have 
not been met and the veteran's claim is denied.

Hart considerations

As noted above, the Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart, supra.

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in August 
2003.  In this case, therefore, the relevant time period is 
from August 2002 to the present.  At that time the disability 
rating was zero percent, and it remains at zero percent.  The 
question to be answered by the Board, then, is whether a 
compensable rating should be assigned for any period from 
August 2002 to the present.

In essence, the evidence of record, to include the December 
2003 VA examination report as well as outpatient treatment 
reports, indicates that the veteran's service-connected 
erectile dysfunction is manifested by loss of erectile 
power.  Throughout the period starting in August 2002, there 
were no clinical findings sufficient to justify the 
assignment of a higher or lower rating based on penile 
deformity.  Accordingly, staged ratings are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In the November 2007 SSOC, the AMC provided the criteria for 
an extraschedular rating and considered the veteran's 
entitlement to such.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issues on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown,
9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's diabetes or erectile dysfunction, and the 
veteran has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's diabetes or 
erectile dysfunction in the recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected diabetes or erectile 
dysfunction causes marked interference with his employment.  
Indeed, the evidence indicates the veteran worked full-time 
as a validator and computer database engineer until his 
retirement.  It does not appear that the veteran retires due 
to his service-connected disabilities.  There is no 
indication from the VA examinations and other reports of 
record that any of the veteran's disabilities were so severe 
that they would markedly interfere with his employability.  

The Board concludes that the currently-assigned 20 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected 
diabetes mellitus, and the Board has already detailed above 
how erectile dysfunction does not cause any industrial 
impairment.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes or 
erectile dysfunction.  Accordingly, referral for 
extraschedular evaluation is not warranted in this case.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected diabetes and erectile 
dysfunction.  
The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus is denied.

Entitlement to a compensable disability rating for service-
connected erectile dysfunction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


